             IN THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                      SOUTHERN DIVISION

                CIVIL ACTION FILE NO.: 7:19-cv-89-BO

NEIGHBORHOOD NETWORKS               )
PUBLISHING, INC. and N2             )
FRANCHISING, LLC,                   )
               Plaintiffs,          )
                                    )
               v.                   )
                                    )
JACQUELINE MARIE LYLES and          )
LIFESTYLE PUBLICATIONS, LLC,        )
              Defendants.           )




               RESPONSE IN OPPOSITION TO
        DEFENDANT'S MOTION FOR SUMMARY JUDGMENT




     Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 1 of 38
                                          TABLE OF CONTENTS
Introduction ................................................................................................................... 1

Statement of Material Facts ......................................................................................... 1

   I. N2 Successfully Publishes Neighborhood and Community Publications, Using
   its Proprietary Trade Secret Information. ................................................................ 1

   II.   Jackie Lyles, a Former N2 Area Director, Leaves N2 to Start Working for
   N2's Primary Competitor, Lifestyle........................................................................... 2

   III. While at Lifestyle, Lyles Used Her Relationship with N2; She Defrauded N2
   and Accessed its Confidential Information Without Permission. ............................ 4

Procedural History ......................................................................................................... 5

Argument ....................................................................................................................... 8

   I. Lyles and Newman were Lifestyle's Agents; Lifestyle is thus Liable for Their
   Bad Acts. ..................................................................................................................... 8

      A.        Lyles acted on behalf of Lifestyle.................................................................. 8

      B.        Lifestyle controlled Lyles' actions. ................................................................ 9

      C.        Because Lyles is Lifestyle's agent, Lifestyle is liable for Lyles' actions.... 11

      D.        Lifestyle cannot hide behind Publications S.E........................................... 14

   II.       This Court Should Deny Lifestyle's Motion for Summary Judgment. ......... 16

      A.        N2 elects to abandon its tortious interference claim. ................................ 16

      B.        This Court should deny Lifestyle's Motion as to N2's trade secrets claim.
                16

           1.   Though Lyles had authority to access N2's systems, N2 never
           authorized access on a competitor's behalf. ..................................................... 16

           2.    N2 took careful, calculated steps to protect its trade secrets from public
           disclosure. .......................................................................................................... 17

           3.    Lifestyle's agent, Lyles, misappropriated N2's trade secrets for
           Lifestyle's benefit. ............................................................................................. 19

      C.   Lifestyle, through Lyles, committed a computer trespass; therefore, this
      Court should deny Lifestyle's Motion for Summary Judgment. ......................... 21



              Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 2 of 38
      D.       Lifestyle obtained the Cunningham ad by fraud. ...................................... 23

      E.       Lifestyle violated the UDPA. ...................................................................... 27

      F.       Constructive trust is an appropriate remedy for Lifestyle's actions. ........ 30

           1.   Whether a constructive trust is a remedy or a claim is irrelevant; the
           relevant question is whether there are facts to support N2's demand. .......... 30

           2.    Viewing the facts in the light most favorable to N2, there are sufficient
           facts to justify N2's request for constructive trust. ......................................... 31

      G.   Punitive damages are appropriate for N2's trade secrets, computer
      trespass, and fraud claims. .................................................................................. 31

   III. The Court Should Deny Lifestyle's Motion under Rule 56(d)(1), Because
   Lifestyles Intentionally Destroyed Evidence. ......................................................... 32

CONCLUSION............................................................................................................. 33




                                         ii
             Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 3 of 38
                                         Introduction

            Lifestyle Publications, LLC ("Lifestyle") asks this Court to grant it summary

     judgment on all of the claims brought by Plaintiffs Neighborhood Networks

     Publishing, Inc. and N2 Franchising, LLC (collectively, "N2"). The Court should deny

     Lifestyle's Motion. As shown below, Lifestyle's agent, Jackie Lyles, defrauded N2,

     invaded its computer systems, and misappropriated its tradesecrets.        There are

     genuine disputes of fact that preclude summary judgment; this case should proceed

     to trial.

                                 Statement of Material Facts

I.          N2   Successfully    Publishes    Neighborhood     and  Community
            Publications, Using its Proprietary Trade Secret Information.

            N2 owns and publishes around 900 different community magazines. (Response

     to Statement of Material Facts ("Response") ¶ 1). Local businesses—specifically those

     interested in building their own brand using long-term advertising—advertise in N2's

     various publications. (Id. ¶ 19). N2 franchises the opportunity to manage each of its

     publications to franchisees, called Area Directors (Id. ¶ 2).

            N2 gives its Area Directors access to its cloud-based software systems, N2

     Portal and PubManager. (Id. ¶ 19). These systems allow Area Directors to manage

     unpublished articles and customer advertisements. (Id.). These systems also provide

     Area Directors with secret, commercially valuable information, which N2 works hard

     to protect ("Confidential Information"). For example, N2 Portal includes information

     about N2's advertisers, like contract expiration and renewal dates, as well as billing

     information and payment history.          (Id.).   This Confidential Information is



                 Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 4 of 38
      competitively sensitive, because it allows N2's Area Directors to focus their efforts on

      closing likely successful sales. (Id. ¶ 19). Because N2's Confidential Information is

      so valuable, it issues its Area Directors unique usernames and passwords to log on to

      its online systems (Id.). The only way to access N2's Confidential Information is

      through its online systems, and the only way into those systems is a unique username

      and password. (Id.).

            To keep its Confidential Information secret, N2 requires its Area Directors to

      sign confidentiality agreements, which are part of their Franchise Agreements. (Id.).

      More specifically, N2 allows its Area Directors to access its Confidential Information,

      but only for the limited purpose of growing and maintaining their N2 franchise. (Id.

      ¶ 22). N2's Area Directors cannot use N2's Confidential Information for any other

      purpose, and N2 requires that they stop using N2's Confidential Information

      altogether when they stop operating their franchises. (Id.).

II.         Jackie Lyles, a Former N2 Area Director, Leaves N2 to Start Working
            for N2's Primary Competitor, Lifestyle.

            From February 2016 through August 2018, Jackie Lyles was one of N2's Area

      Directors. (Id. ¶ 5). She was responsible for the "Peachtree Battle" community in

      Atlanta, Georgia.      (Id. ¶ 8).   Lyles was responsible for managing and selling

      advertisements for N2's publication Peachtree Battle Living. (Id. ¶¶ 6–7). Lyles sold

      her franchise to a third-party in August 2018. (Id. ¶ 16).

            Beginning in February 2019, Lyles began working in a similar position with

      Lifestyle, N2's primary competitor.      Lyles was hired by Jim Newman, one of

      Lifestyle's agents, to sell advertisements for four Lifestyle's publications: Alpharetta



                                          2
              Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 5 of 38
Lifestyle, BuckHaven Lifestyle, Johns Creek Lifestyle, and Perimeter North Lifestyle.

(Id. ¶ 31). When she was hired by Lifestyle, Lyles was issued a "lifestylepubs.com"

email address and Lifestyle business cards. (See, e.g., id. ¶¶ 25, 28). She applied to

Lifestyle using an application bearing Lifestyle's corporate logo, and Newman

mentioned joining the Lifestyle "team." (Id. ¶ 28). Lyles even signed a non-compete,

which prohibited her from competing with Lifestyle. (Id.). Though her contract said

that Lyles was an independent contractor (id.), she was, for all intent-and-purposes,

an agent of Lifestyle.

      When Newman hired Lyles, her contract was with Lifestyle Publications S.E.,

LLC ("Publications S.E."). Though Publications S.E. was nominally a separate entity,

Lifestyle has had, and currently has, tremendous control over Publications S.E.'s day-

to-day activities. Some of these instances of control are ordinary. For example,

Publications S.E. publishes Lifestyle's own magazines. (Id. ¶ 29). Moreover, its

principal, Newman, has a non-compete that prohibits him from competing against

Lifestyle. (Id.). Other instances of control are extraordinary. For example, during

this litigation, Lifestyle directed Publications S.E. when it responded to a subpoena

issued by N2. (Id.). Lifestyle coached Publications S.E. about the documents it should

produce—and those that Publications S.E. should hold back. (Id.). This coaching

came from Lifestyle's highest levels: it included not only Lifestyle's outside counsel,

Carrie Francis, but also its general counsel, Deland Shore, and its CEO, Steven

Schowengerdt. (Id.). Thus, while Lifestyle and Newman, as Publications S.E., are

nominally distinct, in reality they are not.




                                    3
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 6 of 38
III.         While at Lifestyle, Lyles Used Her Relationship with N2; She
             Defrauded N2 and Accessed its Confidential Information Without
             Permission.

             While at Lifestyle, Lyles began using her relationship with N2 to harm the

       company. When Lyles started working at Lifestyle, N2 was unaware that she had

       taken on a new, competing role. (Id. ¶ 35). So when Lyles emailed N2, asking for an

       ad for a customer, N2 was none the wiser. More specifically, in March 2019, Lyles

       emailed N2's support staff and asked for an ad that N2 had created for its customer

       Cunningham & Associates ("Cunningham"). (Id.). Because Lyles had landed the

       Cunningham account, N2 had no trepidation about releasing the ad to Lyles for

       Cunningham's benefit. (Id.).

             In her request for the Cunningham ad, Lyles misled N2, hiding that she had

       gone to work for Lifestyle. For instance, Lyles emailed N2 from her personal email

       address, not her "lifestylepubs.com" address (id. ¶ 33), because she knew that, if she

       had, N2 would not have given her the ad. Moreover, Lyles told N2 that she had

       "retired," which N2 thought meant that she had stopped working altogether. (Id. ¶

       35). She had sold her N2 franchise after all.

             Lyles' subsequent activity shows that she was anything but retired. After N2

       sent the Cunningham ad, she forwarded it to Newman. (Id. ¶ 33). At the time, she

       and Newman were trying to solicit Cunningham's business away from N2, as

       Cunningham's advertising agreement with N2 expired in February 2019.             (Id.).

       Cunningham signed a multi-year contract worth nearly $30,000. (Id. ¶ 46). Lifestyle

       took at least 15% of that profit. (Id. ¶ 50).




                                            4
                Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 7 of 38
      At any rate, Lyles' abuse of N2 continued in other ways. For instance, in

February and March 2019, Lyles logged on to N2 Portal and PubManager to access

N2's Confidential Information. (Id. ¶ 23). In particular, Lyles used N2 Portal to

access contract renewal dates for a number of customers, including Mercedes Benz-

Buckhead, Hennessey Jaguar/Land Rover, Pharr Road Animal Hospital, and

Catalyst Fitness. (Id. ¶ 45). At the time Lyles viewed the information for these

customers, each of them was near the end of their contract with N2. (Id. ¶ 24). For

example, like Cunningham, Pharr Road Animal Hospital's advertising contract was

set to expire in February 2019. (Id.). So, too, was the advertising contract for

Catalyst Fitness. (Id.). Unsurprisingly, in March and April 2019, Lyles reached out

to these customers to solicit their business. (Id. ¶ 45).

      Lyles also downloaded data from N2 Portal. On March 28, 2019, Lyles sent an

email to Lifestyle attaching a digital copy of an ad for Verde Home, an N2 customer.

(Id. ¶ 47). This digital ad ran in the February 2019 edition of Peachtree Battle Living,

Lyles' former publication.    (Id.).   Lyles could have accessed this high-resolution

advertisement from only one place: N2 Portal. (Id.).

                                 Procedural History

      In April 2019, N2 sued Lifestyle and Lyles in New Hanover County Superior

Court. N2 asserted claims for misappropriation of trade secrets, computer trespass,

unfair and deceptive practices, constructive trust, fraud, and punitive damages

against both defendants. N2 also asserted a claim for breach of contract against Lyles

and tortious interference with contract against Lifestyle. In May 2019, Lifestyle




                                    5
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 8 of 38
removed N2's suit to this Court under 28 U.S.C. § 1441, based on the parties' diverse

citizenship. See 28 U.S.C. § 1332.

      In January 2020, N2 and Lyles settled. They agreed to a consent judgment,

which included a permanent injunction. This Court enjoined Lyles from violating her

Franchise Agreement.     N2's settlement with Lyles left only its claims against

Lifestyle.

      In the meantime, N2 tried to obtain discovery from Lifestyle's agent,

Publications S.E. In December 2019, N2 sent Publications S.E. a subpoena duces

tecum. In March 2020, N2 filed a motion to compel, which the United States District

Court for the Northern District of Georgia granted in May 2020, giving Publications

S.E. seven days to respond ena.

      On May 20, 2020, Publications S.E. provided some responsive documents. But

its document production did not respond to the subpoena or comply with the court's

order. Publications S.E. ignored several of the subpoena's requests, including a

request for all documents referencing N2. Nor did it include any emails between

Publications S.E. and Lifestyle's external or in-house counsel.

      After demanding the remaining records, N2 filed a motion to show cause. Only

then did Publications S.E. produce more than 150 additional documents that it had

withheld. (See Declaration of James Newman ("Newman Decl."), Exs. 2, 3). This

production included emails between Publications S.E. and Lifestyle's counsel about

Publications S.E.'s response to the subpoena.      (Id. at N2_000157-165).    It also

included emails between Newman and Shore discussing Publications S.E.'s




                                     6
         Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 9 of 38
production and Newman's decision to delete Lyles' Lifestyle email account after this

lawsuit was filed. (Newman Decl., Ex. 2, at N2_000156).

       N2's motion to show cause has been continued to July 14, 2020, to allow N2 to

evaluate the June 22–23, 2020 production. See Order, Neighborhood Networks Pub.,

Inc. v. Lifestyle Pubs., LLC, No. 1:20-mi-00040-WMR (N.D.Ga. June 23, 2020) (D.E.

12).

       Lifestyle filed its Motion for Summary Judgment on June 4, 2020. (D.E. 42).

       On June 5 and 8, 2020, N2 asked the Court to amend the scheduling order to

allow for more discovery because, among other reasons, the subpoena production

issues with Publications S.E. remained pending. (D.E. 45). On June 22, 2020—the

day that Publications S.E. responded to N2's subpoena—Lifestyle opposed additional

discovery. In its response, Lifestyle said: "Lifestyle Publications S.E., LLC is an

affiliated company of Defendant and the two entities have worked together to prevent

the unauthorized disclosure of competitive confidential information. There is [sic] no

improper activities occurring or gamesmanship." (D.E. 49).

                                Standard of Review

       A party is entitled to summary judgment only if it can show "that there is no

genuine dispute as to any material fact" and that it "is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a). "A dispute is genuine if a reasonable jury could

return a verdict for the nonmoving party, and a fact is material if it might affect the

outcome of the suit under the governing law." Variety Stores, Inc. v. Wal-Mart Stores,

Inc., 888 F.3d 651, 659 (4th Cir. 2018) (alteration and internal quotation marks




                                    7
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 10 of 38
     omitted). In ruling on a Motion for Summary Judgment, the Court should "view the

     evidence in the light most favorable to the nonmoving party," which is N2. See id.

                                            Argument

           This Court should deny Lifestyle's Motion for Summary Judgment. Lyles was

     Lifestyle's agent.     Moreover, in her capacity as Lifestyle's agent, Lyles

     misappropriated N2's trade secrets, committed computer trespass, defrauded N2, and

     committed unfair and deceptive practices.

I.         Lyles and Newman were Lifestyle's Agents; Lifestyle is thus Liable
           for Their Bad Acts.

           Lifestyle argues that it cannot be liable for Lyles' conduct because she was not

     its agent. (See D.E. 42, at 15–18). But the evidence, viewed in the light most

     favorable to N2, suggests otherwise.

           Lyles was Lifestyle's agent. An agent "is one who, with another's authority,

     undertakes the transaction of some business or the management of some affairs on

     behalf of such other, and to render an account of it." Phelps-Dickson Builders, L.L.C.

     v. Amerimann Partners, 172 N.C. App. 427, 435 (2005). To determine whether Lyles

     and Newman were Lifestyle's agents, the Court should examine: (1) whether Lyles

     had the "[a]uthority, either express or implied," to act for Lifestyle and (2) whether

     Lifestyle "control[led]" Lyles. Phelps-Dickson Builders, L.L.C., 172 N.C. App. at 435.

     Agency is a question of fact. See Hylton v. Koontz, 138 N.C. App. 629, 635 (2000).

           A.     Lyles acted on behalf of Lifestyle.

           On the first element, the facts, viewed in the light most favorable to N2, show

     that Lyles acted on Lifestyle's behalf.



                                         8
             Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 11 of 38
       First, Lyles' job application shows that she's working for Lifestyle, not

Newman. Lyles' application shows telltale signs of agency. More specifically:

      The application bore a Lifestyle logo; and

      The application referred to Lifestyle as "our company" and invited Lyles to be
       part of the Lifestyle "team";

(Response ¶ 28). Each of these factors show a single identity between Lyles and

Lifestyle.

       Second, Lyles held herself out as an agent.       For instance, Lyles used a

"lifestylepubs.com" email address and Lifestyle business cards. (Id.).       She used

Lifestyle's trademarked logo and slogan in her email signatures. (Id.). She relied on

Lifestyle's tradename, trade dress, and prior magazine art to sell advertisements in

a magazine that Lifestyle owned, while using Lifestyle's form contracts that are

subject to Lifestyle's approval. (See id. ¶ 29). Indeed, though Lyles may solicit

advertisers, Lifestyle exercises its discretion over those contracts, including whether

to approve them. (Id.)

       Third, before Lyles could start selling advertisements for Lifestyle, she was

required to sign a covenant not to compete, which prohibits her from working against

Lifestyle. (Id. ¶ 41).

       B.     Lifestyle controlled Lyles' actions.

       On the second element of agency, the facts, viewed in the light most favorable

to N2, show that Lifestyle controlled Lyles.

       If Lyles were an independent contractor, she would have been able to exercise

control over her day-to-day routine. In North Carolina, an independent contractor is



                                    9
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 12 of 38
allowed to use his independent judgment, and he answers to his employer only "as to

the result of his work." McGown v. Hines, 353 N.C. 683, 687 (2001). To answer this

question, the Supreme Court of North Carolina asks several questions, incuding:

      (1)    Is the alleged contractor "engaged in an independent business"?

      (2)    Does she have special skills or training?

      (3)    Does she do work "at a fixed price or for a lump sum or upon a
             quantitative basis"?

      (4)    Does her employer control her "method of doing work"?

      (5)    Does she regularly work for her employer?

Id. at 688. These factors suggest that Lyles was not a contractor, but an agent or

employee. Perhaps most tellingly, Lifestyle controlled Lyles' potential profit.

      First, Lyles was not involved in an independent business. Lifestyle exercised

detailed control over her functions. For instance, she used a "lifestylepubs.com" email

address and business card. She used Lifestyle's trademarked logo and slogan in her

email signatures. (Response ¶ 30). She relied on Lifestyle's tradename and trade

dress to sell advertisements in a magazine that Lifestyle owns, while using Lifestyle's

form contracts that were subject to Lifestyle's approval. Indeed, though Lyles may

have solicited advertisers, Lifestyle exercised its discretion over those contracts,

including in whether to approve them. (See id. ¶ 29).

      Second, Lyles did not have special skills or training. She regularly sought

instruction from Lifestyle on basic tasks, like responding to inquiries from

prospective advertisers. (Id. ¶ 28).




                                    10
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 13 of 38
      Third, for at least three months, Lifestyle provided Lyles with, in effect, a

salary.    Under Lyles' agreement with Lifestyle, Lifestyle provided her with a

"guarantee[d] draw" of $1,000 per month during the first three months of her

employment. (Id. ¶ 28). Typically, draws—sometimes known as advances—are

payments against a monthly commission. See, e.g., 29 C.F.R. § 779.416(a). But when

they are guaranteed—when they carry no risk that any loss will be carried forward

into a subsequent pay period—they are salary. See id. Thus for the first three months

that Lyles was employed by Lifestyle, she was received a salary, as any employee

would.

      Fourth, Lyles was controlled in how she worked. Lifestyle, through Newman,

set a definitive set of weekly goals and appointments to be met each week, and Lyles

was expected to report back weekly on her progress. (See id. ¶ 45). She was expected

to target certain "[c]ategories" of businesses. (Id. ¶ 28). She had to share her story

and advertising leads with Sue Collins, an editor for Lifestyle. (Id. ¶ 48).

      Finally, Lyles worked only for Lifestyle. She cannot have other sales jobs. To

the contrary, she signed a covenant not to compete with Lifestyle. She agreed not to

compete with Lifestyle in a similar line of business. (Id. ¶ 28).

      C.      Because Lyles is Lifestyle's agent, Lifestyle is liable for Lyles'
              actions.

      Because Lyles was Lifestyle's agent, Lifestyle is liable for her conduct. In

North Carolina, a principal is liable for its agent's torts if the principal ratifies the

agent's act or if the agent commits an act "within the scope of h[er] employment and




                                      11
          Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 14 of 38
in furtherance of the principal's business." Creel ex rel. Morgan v. N. Carolina Dep't

of Health & Human Servs., 152 N.C. App. 200, 202 (2002).

       First, Lifestyle ratified Lyles' conduct. Ratification occurs when a principal

binds itself to its agent's act after the fact. See King Fa, LLC v. Ming Xen Chen, 248

N.C. App. 221, 226 (2016). Ratification can be express or implied. Id. But a principal

cannot ratify only part of his agent's acts. That is, he cannot repudiate an agent's

wrongdoing, while still accepting its benefits. See Barbee v. Johnson, 190 N.C. App.

349, 356 (2008).

       Lifestyle ratified Lyles' efforts to obtain the Cunningham advertisement. Once

Lyles obtained the Cunningham advertisement, she forwarded her deceptive email

conversation with N2's field support staff to Lifestyle's employee, Newman.

(Response ¶ 33). Newman, acting on behalf of Lifestyle and with full knowledge that

Lyles had obtained the ad from N2, accepted the benefits of Lyles' fraud—the

Cunningham ad. See King Fa, LLC, 248 N.C. App. at 226.

       Lifestyle, the entity publishing the Cunningham advertisement, was aware of

Lyles' deception. Newman carried out the sales operations to publish Lifestyle's

magazines, and Lifestyle had every opportunity to repudiate the advertisement taken

from N2. (Response ¶ 33). Newman also know that Lyles had worked for N2, that

Lyles was relying on her old business relationships, and that she was using N2's old

ad. (Id.).

       Further, Lifestyle enjoyed the benefits of Lyles' deceptive conduct.        By

retaining the benefit of Lyles' conduct, Lifestyle ratified Lyles' actions and must be




                                     12
         Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 15 of 38
held liable for Lyles' misconduct. "It is . . . a settled principle of ratification that the

principal must ratify the whole of his agent's unauthorized act or not at all. He cannot

accept its benefits and repudiate its burdens." Carolina Equip. & Parts Co. v. Anders,

265 N.C. 393, 401 (1965).

       Lifestyle did not repudiate the Cunningham advertising agreement. Instead,

Lifestyle benefited from it. The Cunningham advertising agreement with Lifestyle

was signed a month after Cunningham's agreement with N2 ended. (Response ¶¶

24, 45).     By snooping around in N2's software system, Lyles knew when

Cunningham's agreement with N2 ended. (Id. ¶¶ 24, 45). Lifestyle was able to solicit

Cunningham and facilitate the deal because Lyles knew this end date and took the

N2 advertisement from N2 by saying she had "retired" from the business. (Id. ¶ 33).

This saved Cunningham a design fee, which helped close Lifestyle's deal with

Cunningham.       Lifestyle benefited from all of this insider information.         It was

Lifestyle's choice to rely on the N2 advertisement and waive the design fee. Lifestyle

failed to repudiate, and therefore accepted, the benefit of Lyles' actions, which means

it also is liable for those actions.

       Second, Lifestyle is liable for Lyles' wrongful conduct under a theory of

respondeat superior. In North Carolina, a principal is liable for the acts of its agent

committed "within the scope of the agent's authority." Blanton v. Moses H. Cone

Mem'l Hosp., Inc., 319 N.C. 372, 375 (1987). If an employee is doing what she is

employed to do, even if unlawful, the employer is liable for the resulting injury. Green

v. Freeman, 233 N.C. App. 109, 113 (2014) (citation and quotations omitted). To be




                                    13
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 16 of 38
within the scope of the agent's authority, the agent "must be acting in furtherance of

the principal's business and for the purpose of accomplishing the duties of his

employment." Matthews v. Food Lion, LLC, 205 N.C. App. 279, 282–83 (2010).

       As discussed (supra § I.A.), Lyles was responsible for soliciting advertising for

Lifestyle's publications. (See e.g., Response ¶ 28; see also D.E. 43-2 ¶ 8). To aid in

her solicitation, Lyles used fraud and deceit not only to obtain the Cunningham ad,

but also to obtain sensitive trade secret information, like N2's contract renewal dates.

She then used this information to solicit some of N2's customers within days of her

access to N2 Portal and PubManager. (Response ¶ 45). Both Lyles' fraud and her

misappropriation of trade secrets occurred while she was employed by Lifestyle and

for its benefit.

       D.     Lifestyle cannot hide behind Publications S.E.

       Lifestyle claims that Publications S.E., and only Publications, S.E., is liable for

Lyles' conduct. But that is a ruse. Publications S.E. is not an independent business

providing independent contracting services. Rather, Publications S.E. is part-and-

parcel of Lifestyle, so that the two are indistinguishable.

       First, Publications S.E. publishes Lifestyle magazines. (Response ¶ 31).

       Second, Lifestyle identifies Publications S.E.'s "Account Executives," as part

of its team. (Id. ¶ 28).

       Third, Publications S.E. uses Lifestyle form agreements with advertisers,

binding advertisers in Lifestyle's name. (Id.).

       Fourth, those same agreements identify Publications S.E.'s principal,

Newman, as Lifestyle's "Account Manager." (Id.).


                                    14
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 17 of 38
       Fifth, Lifestyle dictates the prices at which Publications S.E. is allowed to sell

advertising. (Id. ¶ 29).

       Sixth, Lifestyle issued Newman a "lifestylepubs.com" email address. (Id. ¶

25).

       Seventh, Publications S.E. directed a Lifestyle representative to delete an

email account from Lifestyle's email system. (Id. ¶ 45).

       Eighth, Lifestyle provided legal advice to Publications S.E., coaching it on how

to respond to N2's subpoena. (Id. ¶ 29).

       Ninth, Lifestyle's counsel wrote responses for Publications S.E. to send in

response to N2's subpoena. (Id.).

       Tenth, Newman uses Lifestyle's trademark, trade name, and magazine covers

in his email signature. (See id. ¶¶ 28–29)

       Eleventh, Lifestyle is requiring Publications S.E. to pay a portion of

Lifestyle's legal fees associated with this action. (Id. ¶ 29).

       Twelfth, Lifestyle has proposed splitting the fees associated with its Motion

for Summary Judgment. (Id.).

       Finally, Lifestyle has admitted that Account Executives are agents—it has

sued another Account Executive for breach of the duty of loyalty, a duty that

contractors do not have. See Compl., Lifestyle Pubs., LLC v. Harding, No. 2:19-CV-

2007-DDC-KGG (D. Kan. Jan. 4, 2019) (D.E. 1).




                                    15
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 18 of 38
            Lifestyle cannot duck liability for its salesperson's misconduct, which occurred

      while she was selling advertising for its magazines on the basis that Publications S.E.

      is a separate company.

II.         This Court Should Deny Lifestyle's Motion for Summary Judgment.

            A.     N2 elects to abandon its tortious interference claim.

            Lifestyle first contends that the Court should grant its Motion for Summary

      Judgment as to N2's tortious interference claim. (See D.E. 42, at 5–13). This Court

      need not decide this issue. A plaintiff may "elect[ ] to abandon [some of] [its] claim"

      and may "leave th[e] Court to decide whether summary judgment is appropriate as

      to [the plaintiff's] remaining claims[.]" Jolly v. Univ. of N. Carolina, 831 F. Supp. 2d

      916, 918 (E.D.N.C. 2011); see also Leibelson v. Cook, 761 F. App'x 196, 203 (4th Cir.

      2019) (district court erred considering the merits of an abandoned claim). N2, having

      secured a Consent Order enforcing Lyles' covenants not to compete or solicit,

      abandons that claim.

            B.     This Court should deny Lifestyle's Motion as to N2's trade
                   secrets claim.

            Next, Lifestyle contends that the Court should grant summary judgment as to

      N2's misappropriation of trade secrets claim. (See D.E. 42, at 13–16). Not so.

                   1.     Though Lyles had authority to access N2's systems, N2
                          never authorized access on a competitor's behalf.

            Lifestyle first claims that Lyles was authorized to access N2 Portal and

      PubManger. This is untrue.

            First, Lyles could only access N2's systems for N2's benefit. Under § 7 of her

      Franchise Agreement, Lyles was allowed to use N2's "Confidential Information,"


                                          16
              Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 19 of 38
including its trade secret information stored on N2 Portal and PubManager, "for the

sole purpose" of N2's business. (Id. ¶ 19). She could not use N2's Confidential

Information "for [her] own use or for any other purpose," and she could not "use or

duplicate" N2's Confidential Information "in any other business[.]" (Id.).

      Second, the Agreement forbade Lyles from accessing N2's online systems after

her relationship with N2 ended. (Id.) It included a provision that required Lyles to

stop accessing N2's systems for any reason once her affiliation with N2 ended. Thus

Lyles not only was prohibited from accessing N2's online systems for her own

purposes during her affiliation with N2, but also was prohibited from using them for

any purpose after she left the company.

      Because N2 never gave Lyles the right to access N2's online systems for

Lifestyle's benefit, this Court should reject this argument.

             2.     N2 took careful, calculated steps to protect its trade
                    secrets from public disclosure.

      Lifestyle next claims that N2's trade secrets claim should fail because N2 did

not take reasonable steps to maintain the secrecy of its Confidential Information. A

trade secret must be "the subject of efforts that are reasonable under the

circumstances to maintain its secrecy." N.C. Gen. Stat. § 66-152(3). The facts belie

Lifestyle's assertion.

      Summary judgment is inappropriate on a "reasonable protection" argument if

the plaintiff took calculated steps to protect its trade secrets. See, e.g., Static Control

Components, Inc. v. Darkprint Imaging, Inc., 200 F. Supp. 2d 541, 546 (M.D.N.C.

2002). The use of a confidentiality agreement and the use of password-protected



                                    17
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 20 of 38
servers are strong evidence that a plaintiff is taking reasonable steps to protect its

trade secret information. See, e.g., id. (confidentiality agreement); Safety Test &

Equip. Co. v. Am. Safety Util. Corp., 2015 WL 1880769, at *12 (N.C. Super. Ct. Apr.

23, 2015) (password-protected database). N2 took steps to protect its Confidential

Information.

      First, N2 requires its Area Directors to sign a Franchise Agreement containing

confidentiality provisions. In the Franchise Agreement, each Area Director promises

not to disclose N2's Confidential Information and to use it only for the benefit of N2.

(Response ¶ 20).

      Second, N2 forbids its Area Directors from using its Confidential Information

after their relationship with N2 ends. (Id.). This includes terminating each Area

Director's right to use N2's Confidential Information and requiring each Area

Director to keep it secret.    This provision further insulates N2's Confidential

Information from surreptitious use.

      Finally, N2 protects its Confidential Information through the use of unique

usernames and passwords. N2's Confidential Information is available only to Area

Directors, who it assigns a unique username and password. (Response ¶ 19). N2

does not give the Area Directors this information until after they have signed the

required confidentiality agreement. (Id.). Only through a unique username and

password can an Area Director access N2's Confidential Information. (Id.). These

factors show N2 took reasonable steps to protect its Confidential Information, or, at

a minimum, create disputed issues of fact.




                                    18
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 21 of 38
             3.     Lifestyle's agent, Lyles, misappropriated N2's trade
                    secrets for Lifestyle's benefit.

      Next, Lifestlye argues that N2 has no evidence that Lyles ever took or used its

Confidential Information "for her own benefit in competing with N2" and that

"[a]ccess to trade secrets alone is insufficient to establish that a defendant

misappropriated them." (D.E. 42, at 13). Lifestyle ignores the facts and law.

      Under the Trade Secrets Protection Act, a plaintiff can establish a prima facie

case of misappropriation of trade secrets by demonstrating that the defendant (1)

"[k]nows or should have known of the trade secret" and (2) "[h]as had a specific

opportunity to acquire it for disclosure or use or has acquired, disclosed, or used it

without the express or implied consent or authority of the owner." N.C. Gen. Stat.

§ 66-155. Once a plaintiff establishes a prima facie case, "the burden of proof shifts

to the defendant[.]" Combs & Assocs., Inc. v. Kennedy, 147 N.C. App. 362, 369 (2001).

The defendant may rebut the prima facie case by introducing substantial evidence

that it acquired the trade secret through "independent development [or] reverse

engineering." Id. Alternatively, the defendant may try to show that it obtained the

plaintiff's trade secret "from another person with a right to disclose the trade secret."

Id.

      First, Lyles unauthorized access to N2's Confidential Information raises an

inference that she misappropriated N2's trade secrets. One way that N2 can prove

its misappropriation claim is to show that Lyles accessed its trade secrets without

authorization. Med. Staffing Network, Inc. v. Ridgway, 194 N.C. App. 649, 658 (2009)

(trade secret claim may be proved with circumstantial evidence). Doing so raises an



                                    19
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 22 of 38
inference of actual acquisition or use of trade secrets sufficient for N2 to survive

summary judgment. Wells Fargo Ins. Servs. USA, Inc. v. Link, 372 N.C. 260, 281

(2019); DSM Dyneema, LLC v. Thagard, No. 13 CVS 1686, 2019 WL 3228346, at *9

(N.C. Super. Ct. June 19, 2019).

      Here, the evidence shows that Lyles accessed N2 Portal and PubManager

without authorization.    Lyles' relationship with N2 ended in November 2018.

(Response ¶¶ 5, 16–18). She accessed N2 Portal and PubManger in March 2019, more

than three months later. (Id. ¶ 22). As discussed, Lyles use of N2 Portal and

PubManager during this time was unauthorized. (See supra § II.B.1.). Because Lyles

accessed N2 Portal and PubManger without authorization, this creates a

presumption that Lyles misappropriated N2's Confidential Information.

      Second, other circumstantial evidence shows that Lyles misappropriated N2's

Confidential Information. Lyles used N2's trade secrets to drum up business for

Lifestyle. For example, Lyles poached one of the customers that she had viewed using

N2 Portal and PubManager.          Lyles reached out to N2 and misrepresented her

employment status—saying that she had "retired." (Id. ¶¶ 33, 35). She requested

that N2 provide her with a copy of an advertisement that she had done for one of N2's

customers, Cunningham. (Id. ¶ 35). When this evidence is viewed along with Lyles'

admission that she accessed client information on N2 Portal and PubManager and

that she was working for the benefit of Lifestyle, it suggests that Lyles

misappropriated N2's trade secrets to benefit Lifestyle.




                                   20
       Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 23 of 38
      Lyles also attempted to poach other N2 customers. Lyles accessed contract

information for a number of N2's customers, including Mercedes Benz-Buckhead,

Hennessey Jaguar/Land Rover, Pharr Road Animal Hospital, and Catalyst Fitness.

(Id. ¶¶ 24, 45). At the time Lyles viewed the information for these customers, each

of them was near the end of their contract with N2. (Id. ¶ 24). For example, like

Cunningham, Pharr Road Animal Hospital's advertising contract was set to expire in

February 2019. (Id.). So, too, was the advertising contract for Catalyst Fitness. (Id.).

Unsurprisingly, in March and April 2019, Lyles reached out to these customers to

solicit their business. (Id. ¶ 33). She also downloaded a high-resolution image of one

of their advertisements (American Leather/Verde Home) and emailed it to Lifestyle's

publisher. (Id. ¶¶ 25, 37). If Lyles had not misappropriated N2's trade secrets, she

would not have known which of N2's current customers were ripe for the picking.

      Taking all these facts in the light most favorable to N2, Lifestyle's claim that

Lyles did not misappropriate N2's Confidential Information falls flat.

      C.     Lifestyle, through Lyles, committed a computer trespass;
             therefore, this Court should deny Lifestyle's Motion for
             Summary Judgment.

      Lifestyle next asks for summary judgment as to N2's computer trespass claim.

(D.E. 42, at 16–18). This argument fails. Lifestyle committed computer trespass

when Lyles accessed N2 Portal and PubManager without N2's consent.

      First, Lifestyle contends that Lyles had N2's permission to access N2 Portal

and PubManager. Lifestyle's theory is absurd. It claims that N2 should shoulder the

blame for Lyles' bad conduct because N2 did not terminate Lyles' access to N2 Portal

and PubManager when she left N2 in 2018. Section 14-458(a) prohibits accessing a


                                    21
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 24 of 38
computer system "without authority." N.C. Gen. Stat § 14-458(a).         The statute

defines "without authority" as "exceeding the right or permission" granted to her. Id.

       It is possible that one may have the ability to access a system, but lack the

authority. See Spirax Sarco, Inc. v. SSI Eng'ring, Inc., 122 F. Supp. 3d 408, 416–18

(E.D.N.C. 2015) (Fox, J.). Just because Lyles had the ability to access N2 Portal and

PubManager, it does not follow that she had the authority to do so. This result makes

sense. Lifestyle's argument is the equivalent of blaming a homeowner for a robbery

because he forgot to lock the door.

       Second, Lifestyle argues that N2 does not have a claim under § 14-454.

Section 14-458(a) allows a plaintiff to recover in six circumstances, "[e]xcept as

otherwise made unlawful by this article." N.C. Gen. Stat. § 14-458(a). In other words,

the six enumerated circumstances provide additional bases for liability, along with

the other bases enumerated throughout Article 60. The statute incorporates those

other computer-related crimes and supplements them with its six enumerated

circumstances.

       With a correct understanding of § 14-458(a), the evidence shows that Lyles

violated § 14-454. That provision prohibits using any computer system (1) to devise

or execute "any scheme or artifice to defraud," § 14-454(a)(1), or (2) "to obtain

property," § 14-454(a)(2). As discussed, Lyles used N2 Portal and PubManager to

devise a scheme to defraud N2.        She accessed customer information and used that

information to solicit N2's current customers. This conduct violates §§ 14-454 and -

458.




                                    22
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 25 of 38
      Moreover, Lyles used N2 Portal and PubManager to obtain property from N2.

In particular, and as discussed above (supra, § II.B.), Lyles used her unauthorized

access to N2 Portal and PubManager to access and misappropriate N2's trade secrets.

This too violates 14-454 and -458.

      Third, even if § 14-458(a) provides N2's only source of relief, the evidence still

shows that Lyles violated that section. Section 14-458(a) prohibits the unauthorized

copying of computer data. N.C. Gen. Stat. § 14-458(a)(5). Here, Lyles did just that.

She took at least one advertisement from N2 Portal or PubManager. On March 28,

2019, Lyles sent an email to Newman attaching a digital copy of an ad for Verde

Home, an N2 customer. (Response ¶ 47). This ad ran in the February 2019 edition

Lyles' former publication. (Id.). She could not have accessed this ad anywhere but

N2 Portal. (Id.).

      By downloading a copy of the Verde Home ad from N2 Portal, Lyles committed

computer trespass.    Again, § 14-458(a) prohibits the unauthorized copying of

computer data. N.C. Gen. Stat. § 14-458(a)(5). When Lyles took Verde Home's

advertisement from N2 Portal, she accessed N2's online systems without

authorization. What's more, when Lyles took Verde Home's advertisement from N2

Portal, she copied N2's computer data.

      D.     Lifestyle obtained the Cunningham ad by fraud.

      Lifestyle next contends that it cannot be liable for fraud because Lyles did not

defraud N2. (D.E. 42, at 18). But this is untrue. The evidence, viewed in the light

most favorable to N2, shows that, but for Lyles' false representation that she had




                                    23
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 26 of 38
"retired," N2 would not have released any advertisement to Lyles and, consequently,

Lifestyle.

      First, viewing the facts in the light most favorable to N2, Lyles made an

affirmative misrepresentation. She told N2 that she had "retired." (Id. ¶ 33). That

is, that she no longer worked—at all. See Retired, Merriam–Webster.com Dictionary

("Withdrawn from one's position or occupation : having concluded one's working or

professional career." (emphasis added)).     As everyone acknowledges, when Lyles

wrote that email she was not retired. She was far from it. Instead, she was working

for N2's competitor, Lifestyle, selling advertisements and soliciting N2's customers.

      Lifestyle makes the incredible claim that Lyles' representation was truthful.

It contends that Lyles email meant that she had retired "from N2." (D.E. 42, at 18–

19). But the phrase "from N2" is nowhere in Lyles' email. Reading it into that email,

as Lifestyle asks the Court to do, contravenes the email's plain text and, moreover,

takes a view of the facts that favors Lifestyle.

      Second, and likewise, Lyles concealed a material fact—that she was working

for one of N2's competitors.   In her email to N2, using her personal email address,

Lyles consciously avoided telling N2 about her new role working for Lifestyle. She

knew that doing so would keep her from getting her hands on the Cunningham ad

that she requested. Indeed, documents produced by Lyles' former supervisor—and

Lifestyle co-worker—Jim Newman prove Lyles' duplicity. After emailing N2 and

receiving the ad using her personal email address, Lyles forwarded the ad to

Newman, showing to Lifestyle how she had obtained the ad through her




                                    24
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 27 of 38
misrepresentation about being "retired." (Response ¶ 50). Viewed in the light most

favorable to N2, this shows that Lyles knew that N2 would not have provided the

Cunningham ad if it had known that she was working for Lifestyle. Further, it shows

that Lyles meant to conceal her role with Lifestyle from N2 and that Lifestyle knew

about her concealment. Lyles own actions show that she concealed a material fact.

      Finally, N2 reasonably relied on Lyles' misrepresentation.         Under North

Carolina law, "a man is not expected to deal with another as if he is a knave, and

certainly not unless there is something to excite his suspicion."        White Sewing

Machine Co. v. Bullock, 161 N.C. 1, 8 (1912); accord Walker v. Town of Stoneville, 211

N.C. App. 24, 34 (2011). That is to say, when the defendant has superior knowledge,

the plaintiff is justified in relying on the defendant's knowledge, unless the defendant

says something "so improbable or unreasonable" that would trigger a duty to inquire

further. Id.

      Lyles had superior knowledge of her employment. Lyles sold her N2 franchise

in mid-2018, and she left the company for good in late 2018. (Response ¶¶ 5, 16–18).

For all N2 knew, Lyles was a committed former Area Director, who had no

relationship with Lifestyle.   Because Lyles said that she retired—a claim that was

neither improbable nor unreasonable—N2 was justified in not questioning Lyles'

representation.

      Lifestyle incorrectly claims otherwise.     Whether a plaintiff's reliance was

reasonable is typically a question for the jury. See Head v. Gould Killian CPA Grp.,

371 N.C. 2, 9 (2018). To overcome that presumption, Lifestyle must show that "the




                                    25
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 28 of 38
facts are so clear that they support only one conclusion." Id. To do so, it cites Solum

v. Certainteed Corp., 147 F. Supp. 3d 404 (E.D.N.C. 2015), for the proposition that N2

should have taken "reasonable care" by "ask[ing] for the purpose of [Lyles'] request."

(D.E. 42, at 19). But that's not true.

      Solum has nothing to do with fraud by a former franchisee. Rather, the court

analyzed cases about representations that were "directly contrary to the express terms

of a written contract." Id. at 411–12 (emphasis added). The Solums claimed they

were defrauded, even though they agreed to a contract and hired a contractor, who

came recommended through Certainteed's website. The contractor's work was sub-

par, so the Solums sued Certainteed for fraud. In rejecting their fraud claim, the

district court pointed out that, to access the recommended contractor list, the Solums

had to click through an agreement that made clear that Certainteed "ma[d]e[ ] no

guarantees or representations regarding the skills or representations of" its Master

Craftsmen. Id. at 413. Relying on this contract term, the court determined that their

reliance was unreasonable.

      Unlike in Solum, N2 did not click through the fine print. Indeed, there was

nothing to warn the company of Lyles' deception. Lyles was a former Area Director

who left N2 on good terms. In this circumstance, N2 did not have "an alternative

source" from which it could have obtained the truth. See Broussard v. Meineke

Discount Muffler Shops, Inc., 155 F.3d 331, 341 (4th Cir. 1998). Lyles already had

defrauded N2 by telling it that she had retired. Even if N2 had asked Cunningham

if it "had actually asked for the ad," like Lifestyle suggests (D.E. 42, at 19),




                                    26
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 29 of 38
Cunningham's answer would have been, "Yes." The critical question, which N2 had

no reason to ask, was whether Lyles or Cunningham meant to place the ad in a

competing publication. Even if Lifestyle's assumptions were true, the facts would not

be clear as to whether N2 should have asked for more information. N2's fraud claim

thus should go to trial.

      E.     Lifestyle violated the UDPA.

      Under North Carolina's Unfair or Deceptive Practices Act, "[u]nfair methods

of competition in or affecting commerce, and unfair or deceptive acts or practices in

or affecting commerce, are declared unlawful." N.C.G.S. § 75-1.1 (emphasis added).

Conduct is "unfair" if it "offend[s] public policy" or is "immoral, unethical, oppressive,

[or] unscrupulous." Walker v. Fleetwood Homes of N.C., Inc., 362 N.C. 63, 72 (2007).

Likewise, conduct is "deceptive" if it has "the tendency to deceive." Gilbane Bldg. Co.

v. Fed. Reserve Bank, 80 F.3d 895, 902 (4th Cir. 1996).

      Lifestyle does not dispute many of the elements of N2's unfair practices claim.

For instance, it does not dispute that N2 and Lifestyle are competitors. Nor does it

dispute that Lyles' misconduct occurred while in competition with N2 and in the

course and scope of selling advertising for Lifestyle. Lifestyle does not argue that

Lyles' misconduct—her unauthorized use of N2's computer systems and deceptive

emails designed to elicit the Cunningham ad—was both unethical and had a tendency

to deceive. And it does not challenge that N2 suffered an injury as a result.

      When Lyles emailed N2 requesting a copy of the Cunningham advertisement,

she did two things that constitute unfair competitive conduct: first, she did not use

her @lifestylepubs.com email address, which was a break from her ordinary conduct,


                                    27
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 30 of 38
but instead used her personal email address, and second, she actively asserted that

she was "retired." (Response ¶ 35). Both actions—not using her business email to

conduct business and affirmatively misstating the status of her career—were unfair

methods of competition.

      Lyles also accessed the N2 system and downloaded an advertisement for Verde

Home, which she sent to Lifestyle for use in its publications. (Id. ¶¶ 25, 37). Lifestyle

makes no mention of this other ad wrongfully downloaded from N2's proprietary

software system. Lifestyle repeatedly argues that this case is over one advertisement

(D.E. 42, at 1, 18), but Lyles' conduct on behalf of Lifestyle went beyond one ad. (See

Response ¶ 25, 37 (discussing Verde Home ad)).

      Most significantly, Lyles surreptitiously logged on to N2 Portal and

PubManager, allowing her to obtain sensitive confidential information. (Id. ¶¶ 24,

45–47). More than simply obtaining that information, the evidence viewed in the

light most favorable to N2 shows that she used it to solicit N2's existing advertisers,

targeting those with expiring contracts.

      Lyles' progress report shows that approximately 1/3 of her targets were former

N2 advertisers. (Response ¶ 45). More than half of those former N2 advertisers being

targeted had N2 advertising contracts that just expired or were near expiration when

Lyles was making contact. (Id. ¶¶ 24, 45) Lyles' actions were more significant than

just one Cunningham ad—it was a calculated scheme to deceptively find out, through

N2's proprietary software systems, when N2 advertising contracts would end and to

then approach those advertisers to get them to switch away from N2 and to a




                                    28
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 31 of 38
competitor, Lifestyle.   (Id. ¶¶ 24, 45).    It also was designed to use old N2

advertisements to save the advertisers a design fee, which makes the "switch" to

advertising with Lifestyle more attractive. (Id. ¶¶ 24, 45). This scheme provided a

competitive advantage to Lifestyle, helped Lifestyle to "close the deal" with new

advertisers, and existed to benefit Lifestyle, at N2's expense. The number of contacts

with former N2 advertisers is telling of the deceptive nature of Lyles' activities

snooping through N2's proprietary system on behalf of Lifestyle.

      Lifestyle, though, contends that Lyles' fraud, as well as her breach of her

Franchise Agreement, do not support N2's unfair practices claim. Not so.

        First, Lyles' fraud supports N2's UDPA claim. Under North Carolina law,

fraud is a per se violation of the UDPA. See Bhatti v. Buckland, 328 N.C. 240, 243

(1991); see also Sparks v. Oxy-Health, LLC, 134 F. Supp. 3d 961, 997–98 (E.D.N.C.

2015). Because the evidence, viewed in the light most favorable to N2, shows that

Lyles, and thus Lifestyle, committed fraud, Lifestyle thus violated the UDPA.

      Second, Lyles' misappropriation of trade secrets supports N2's UDPA claim.

(See supra, § II.B.).    In North Carolina, "[m]isappropriation of trade secrets

constitutes an unfair or deceptive act or practice as a matter of law." Grout Doctor

Global Fran. Corp. v. Groutman, Inc., 2015 WL 2353698, at *5 (E.D.N.C. May 15,

2015). Because the evidence, viewed in the light most favorable to N2, shows that

Lyles, and thus Lifestyle, misappropriated N2's trade secrets, Lifestyle violated the

UDPA.




                                    29
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 32 of 38
      Finally, Lifestyle argues that N2's UDPA claim fails because it is a run-of-

the-mill breach of contract claim. This argument fails off the bat because there is no

privity of contract between N2 and Lifestyle, and N2's claims against Lifestyle do not

sound in contract.

      In doing Lifestyle's bidding, Lyles engaged in conduct that is unfair and

deceptive as a matter of law and caused N2 injury. (Response ¶ 35).

      F.     Constructive trust is an appropriate remedy for Lifestyle's
             actions.

      Lifestyle next asks this Court to grant summary judgment on N2's constructive

trust claim. Lifestyle claims a constructive trust is a remedy, not a claim. Lifestyle

also claims that a constructive trust is inappropriate because there is no fiduciary

relationship between N2 and Lifestyle and N2 has an adequate remedy at law.

             1.       Whether a constructive trust is a remedy or a claim is
                      irrelevant; the relevant question is whether there are facts
                      to support N2's demand.

      In North Carolina, courts use constructive trusts to prevent unjust enrichment

in cases of fraud, breach of duty, or any "other circumstance" that make it

"inequitable for [the defendant] to retain [the property]." Wilson v. Crab Orchard

Dev. Co., 276 N.C. 198, 211 (1970). A constructive trust is appropriate to prevent

Lifestyle   from     profiting   from   its   agent's   (Lyle's)   fraud,   deception,   and

misappropriation of trade secrets.

      Lifestyle's argument that a constructive trust is a remedy, not a claim, raises

a meaningless distinction. North Carolina courts treat the distinction as one without

a difference. Bell v. Disner, 2014 WL 6978690, at *7 (W.D.N.C. Dec. 9, 2014); Global



                                    30
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 33 of 38
Textile Alliance v. TDI Worldwide, LLC, 2018 WL 6272929, at *12–13 (N.C. Super.

Ct. Nov. 29, 2018).

             2.       Viewing the facts in the light most favorable to N2, there
                      are sufficient facts to justify N2's request for constructive
                      trust.

      Lifestyle next argues that the record facts do not support a constructive trust

because Lifestyle is not N2's fiduciary and because N2 has an adequate remedy at

law. Neither contention has merit. A constructive trust does not require a fiduciary

relationship. Instead, a constructive trust is appropriate because it would be

inequitable for Lifestyle to retain N2's trade secrets or money obtained from Lyle's

misappropriation of N2's trade secrets.      See Variety Wholesalers, Inc. v. Salem

Logistics Traffic Servs., LLC, 365 N.C. 520, 530–31 (2012). For the same reason, N2

is entitled to a constructive trust to redress Lifestyle's retention of funds from

Cunningham and its misappropriation of trade secrets.

      G.     Punitive damages are appropriate for N2's trade secrets,
             computer trespass, and fraud claims.

      Lifestyle finally asks this Court to dismiss N2's punitive damages claim.

Punitive damages are appropriate when there are "aggravating circumstances

[that] . . . justify the award of punitive damages." Wiley v. L3 Commc'ns. Vertex Aero.,

LLC, 795 S.E.2d 580, 590 (N.C. Ct. App. 2016). Thus, N2 must show (1) Lifestyle is

liable for compensatory damages and (2) either (a) fraud; (b) malice; or (c) willful or

wanton conduct "was present and was related to the injury for which compensatory

damages were awarded." N.C. Gen. Stat. § 1D-15.




                                    31
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 34 of 38
                Lifestyle's argument that "punitive damages" is not an independent cause of

       action is a red herring. Though punitive damages "cannot exist as an independent

       cause of action," when "a right of action exists . . . exemplary damages may be

       recovered[.]" Hawkins v. Hawkins, 101 N.C. App. 529, 532 (1991). Here, they can be.

                Viewing the facts in the light most favorable to N2, N2's request for punitive

       damages is sound.       Lyles, acting on behalf of Lifestyle, engaged in fraudulent,

       malicious, and willful and wanton conduct, so punitive damages are appropriate. For

       one thing, punitive damages "necessarily follow" a willful and malicious

       misappropriation of trade secrets. Akzo Nobel Coatings, Inc. v. Rogers, 2011 WL

       5316772, at *25 (N.C. Super. Ct. Nov. 3, 2011). Lyles' misappropriation of N2's trade

       secrets was willful. After all, when Lyles signed her Franchise Agreement, she

       acknowledged that "any disclosure or unauthorized use [of N2's Confidential

       Information] will cause irreparable loss and harm to" N2. (Response ¶ 19). Lyles'

       computer trespass was malicious and willful for the same reason. In the Franchise

       Agreement, Lyles acknowledged that unauthorized disclosure would harm N2.

       Finally, genuine issues of material fact permit N2's fraud claim against Lifestyle to

       continue to trial, and support a punitive damages award.

                The Court thus should deny Lifestyle's motion as to N2's punitive damages

       claim.

III.            The Court Should Deny Lifestyle's Motion under Rule 56(d)(1),
                Because Lifestyles Intentionally Destroyed Evidence.

                In all events, this Court should deny Lifestyle's Motion under Federal Rule of

       Civil Procedure 56(d)(1). That Rule allows the Court to deny summary judgment



                                             32
                 Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 35 of 38
when the nonmovant "cannot show facts to justify its opposition." Fed. R. Civ. P.

56(d)(1).

       If this Court determines that N2's response is insufficient, it is because

Lifestyle spoiled the evidence. See, e.g., West v. Goodyear Tire & Rubber Co., 167 F.3d

776, 779 (2nd Cir. 1999) ("It has long been the rule that spoliators should not benefit

from their wrongdoing"). More specifically, it intentionally deleted emails sent and

received by Lyles from its system. (June 2020 Newman Declaration, Ex. 2, Doc.

N2_00156; Declaration of Dale, Ex. 1). These emails would show Lyles' interactions

with advertisers. Moreover, they would show Lyles' communications with Lifestyle's

representatives. N2 was unaware of this spoliation of evidence, which Lifestyle hid

as it intentionally interfered with N2's efforts to obtain documents responsive to a

subpoena issued to Publications S.E.

                                   CONCLUSION

       For all those reasons, this Court should deny Lifestyle's Motion for Summary

Judgment on all of N2's claims, except for N2's claim for tortious interference which

it elects to abandon.




                                    33
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 36 of 38
Respectfully submitted, this the 25th day of June, 2020.

                          /s/ Chris S. Edwards______________
                          Alex C. Dale
                          N.C. State Bar I.D. No.: 028191
                          email: acd@wardandsmith.com
                          Christopher S. Edwards
                          N.C. State Bar I.D. No.: 48385
                          email: csedwards@wardandsmith.com
                          For the firm of
                          Ward and Smith, P.A.
                          Post Office Box 7068
                          Wilmington, NC 28406-7068
                          Telephone: 910.794.4800
                          Facsimile: 910.794.4877
                          Attorneys for Plaintiffs




                             34
 Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 37 of 38
                           CERTIFICATE OF WORD COUNT

       I certify that this Response in Opposition to Defendant's Motion for Summary

Judgment complies with Local Civil Rule 7.2(f)(3).      Based on the word count

generated by Microsoft Word, this Response in Opposition to Defendant's Motion for

Summary Judgment contains 8,388 words.




ND: 4837-5046-5728, v. 5




                                    35
        Case 7:19-cv-00089-BO Document 50 Filed 06/25/20 Page 38 of 38
